DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I (Figure 1) in the reply filed on December 28, 2021 is acknowledged.

Claims 76, 77, 71, and 82 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 550.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 70 and 79 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 70 and 79:  The term “substantially” in is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear how close to or far from completely preventing interference is required to be considered “substantially prevented”.  See MPEP 2173.05(b)(III)(D) reproduced below.
 
2173.05(b)    Relative Terminology [R-08.2017]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. Seattle Box Co., Inc. v. Industrial Crating & Packing, Inc., 731 F.2d 818, 221 USPQ 568 (Fed. Cir. 1984). Acceptability of the claim language depends on whether one of ordinary skill in the art would understand what is claimed, in light of the specification.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

III.    APPROXIMATIONS 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

D.    "Substantially" 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The term "substantially" is often used in conjunction with another term to describe a particular characteristic of the claimed invention. It is a broad term. In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960). The court held that the limitation "to substantially increase the efficiency of the compound as a copper extractant" was definite in view of the general guidelines contained in the specification. In re Mattison, 509 F.2d 563, 184 USPQ 484 (CCPA 1975). The court held that the limitation "which produces substantially equal E and H plane illumination patterns" was definite because one of ordinary skill in the art would know what was meant by "substantially equal." Andrew Corp. v. Gabriel Electronics, 847 F.2d 819, 6 USPQ2d 2010 (Fed. Cir. 1988).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 65, 67, 68, and 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saponja et al. (US 2016/0265332, Saponja).

Regarding claim 65:  Saponja discloses a reservoir fluid conducting system 10 disposed within a wellbore 14 that extends into a subterranean formation 22 and is lined with a wellbore string 100, wherein the system comprises:
a downhole-disposed conductor 132/102 for receiving the reservoir fluid from a downhole wellbore space 502;
a flow diverter 160 fluidly coupled to the downhole disposed conductor, the flow diverter including a flow diverter body Fig 3 extending between an open lower end 114/120 and an open upper end 116/122 and defining an open interior space 118/124 therebetween;
a pump 12 fluidly coupled to the flow diverter body; and
a gas-depleted reservoir fluid-producing conductor 128 fluidly coupled to the pump for conducting gas-depleted reservoir fluid 512, that has been pressurized by the pump, to the surface;
wherein:
the downhole-disposed conductor, the pump, the flow diverter body, and the gas-depleted reservoir fluid-producing conductor are co-operatively configured such that the flow diverter body defines:
a reservoir fluid receiving space 118 disposed within the open interior space of the flow diverter body for receiving reservoir fluid discharged from the downhole disposed conductor;
124 disposed within the open interior space of the flow diverter body uphole of the reservoir fluid receiving space; and
a sealed interface Fig 4 – spaces are isolated from each other fluidly isolating the gas-depleted reservoir fluid receiving space from the reservoir fluid receiving space; and
while the downhole-disposed conductor is receiving reservoir fluid from the downhole wellbore space that has been received within the downhole wellbore space from the subterranean formation:
the reservoir fluid is conducted uphole to a reservoir fluid separation space 126 via the flow diverter where, within the reservoir fluid separation space, a gas-depleted reservoir fluid is separated from the reservoir fluid, in response to at least buoyancy forces, such that the gas-depleted reservoir fluid is obtained [0058];
the gas-depleted reservoir fluid obtained within the reservoir fluid separation space is received by the flow diverter body and conducted to the pump via the gas- depleted reservoir fluid receiving space Fig 3, [0058], [0059]; and
the gas-depleted reservoir fluid is pressurized by the pump and conducted to the surface via the gas-depleted reservoir fluid-producing conductor [0058], [0059].

Regarding claim 67:  The system further comprising a pump-seating body Fig 1 is disposed within the open upper end of the flow diverter body threaded connection – [0073], the pump-seating body configured for receiving and releasably-connecting with the pump threaded connection – [0073].

Regarding claim 68:  Wherein the pump-seating body includes a pump-seating nipple threaded connection – [0073] for effecting the releasable connection between the pump and the pump-seating body.

Regarding claim 80:  The system further comprising a liquid-depleted gas flow conducting passage 104/131 for conducting a liquid-depleted gas flow, separated from the reservoir fluid within the reservoir fluid separation space, to the surface.

Allowable Subject Matter
Claims 83 and 84 are allowed.

Claims 66, 69, 71-75, and 78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 70 and 79 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 66:  The prior art of record fails to disclose or suggest a reservoir fluid conducting system that includes an intermediate reservoir fluid-conducting 

Regarding claim 69:  The prior art of record fails to disclose or suggest a reservoir fluid conducting system that includes a flow diverter, wherein the flow diverter body defines a gas-depleted reservoir fluid receiver; and the flow diverter body is suspended from the pump-seating body such that a gas- depleted reservoir fluid conducing passage is disposed between the pump-seating body and the flow diverter body extending between and fluidly interconnecting the gas-depleted reservoir fluid receiver and the gas-depleted reservoir fluid receiving space for conducting the gas-depleted reservoir fluid obtained within the reservoir fluid separation space to the gas-depleted reservoir fluid space as recited in the claimed combination.

Regarding claims 70 and 71:  These claims are considered allowable due to their dependence on claim 69.

Regarding claim 72:  The prior art of record fails to disclose or suggest a reservoir fluid conducting system that includes a flow diverter, wherein the flow diverter body defines a reservoir fluid discharge opening at the open lower end of the flow diverter body; and a reservoir fluid conducting passage disposed between the downhole disposed conductor and the flow diverter body for conducting reservoir fluid from the reservoir fluid receiving space to the reservoir fluid discharge opening as recited in the claimed combination.

Regarding claim 73:  The prior art of record fails to disclose or suggest a reservoir fluid conducting system, wherein the downhole disposed conductor includes a discharge end disposed within the open lower end of the flow diverter body such that there is an absence of support between the downhole disposed conductor and the flow diverter body as recited in the claimed combination.

Regarding claim 74:  Claim 74 is considered allowable due to its dependence on claim 73.

Regarding claim 75:  Claim 75 is considered allowable due to its dependence on claim 71.

Regarding claims 78 and 79:  These claims are considered allowable due to their dependence on claim 66. 

Regarding claim 83:  The prior art of record fails to disclose or suggest a reservoir fluid conducting system that includes a flow diverter with a flow diverter body defining a gas-depleted reservoir fluid receiver disposed at the open upper end of the flow diverter body for receiving gas-depleted reservoir fluid obtained within a reservoir fluid separation space and a reservoir fluid discharge opening disposed at the open lower end of the flow diverter body as recited in the claimed combination.

Regarding claim 84:  Claim84 is considered allowable due to its dependence on claim 83.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
1/24/2022